                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     EASTERN DISTRICT

Endless River Technologies LLC,                 )    Case No. 1:18-cv-00936
                                                )
                          Plaintiff,            )    Judge Donald C. Nugent
                                                )
         vs.                                    )
                                                )
Trans Union LLC,                                )
                                                )
                          Defendant.            )


                               STIPULATED PROTECTIVE ORDER

              The parties to this Stipulated Protective Order have agreed to the terms of this

 Order and have asked that it be entered pursuant to 18 U.S.C. § 1835(a); accordingly, it is

 ORDERED:

              1. Scope. All documents and other materials produced in the course of discovery,

 including initial disclosures, all responses to discovery requests, all deposition testimony

 and exhibits, all voluntary productions of information or documents, and other materials

 which may be subject to restrictions on disclosure for good cause and information derived

 directly therefrom (hereinafter collectively “documents”), shall be subject to this Order

 concerning confidential information as set forth below. As there is a presumption in favor

 of open and public judicial proceedings in the federal courts, this Order shall be strictly

 construed in favor of public disclosure and open proceedings wherever possible. The

 Order is also subject to the Local Rules of this District and the Federal Rules of Civil

 Procedure on matters of procedure and calculation of time periods.

{7906433: }
              2. Form and Timing of Designation. A party may designate documents as

 confidential and restricted in disclosure under this Order by placing or affixing the words

 “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document in a

 manner that will not interfere with the legibility of the document and that will permit

 complete removal of the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

 designation. Documents shall be designated CONFIDENTIAL - SUBJECT TO

 PROTECTIVE ORDER prior to or at the time of the production or disclosure of the

 documents. When electronically stored information is produced which cannot itself be

 marked with the designation CONFIDENTIAL, the physical media on which such

 electronically stored information is produced shall be marked with the applicable

 designation. The party receiving such electronically stored information shall then be

 responsible for labeling any copies that it creates thereof, whether electronic or paper, with

 the applicable designation. By written stipulation the parties may agree temporarily to

 designate original documents that are produced for inspection CONFIDENTIAL, even

 though the original documents being produced have not themselves been so labeled. All

 information learned in the course of such an inspection shall be protected in accordance

 with the stipulated designation. The copies of documents that are selected for copying

 during such an inspection shall be marked CONFIDENTIAL, as required under this Order

 and thereafter the copies shall be subject to protection under this Order in accordance with

 their designation. The designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE

 ORDER” does not mean that the document has any status or protection by statute or

 otherwise except to the extent and for the purposes of this Order.

{7906433: }
              3. Documents Which May be Designated CONFIDENTIAL - SUBJECT TO

 PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL -

 SUBJECT TO PROTECTIVE ORDER upon making a good faith determination that the

 documents contain information protected from disclosure by statute or that should be

 protected from disclosure as confidential personal information, medical or psychiatric

 information, trade secrets, personnel records, or such other sensitive commercial

 information that is not publicly available. Public records and other information or

 documents that are publicly available may not be designated as CONFIDENTIAL -

 SUBJECT TO PROTECTIVE ORDER.

         4.       Documents Which May be Designated “ATTORNEY-EYES ONLY” -

 SUBJECT TO PROTECTIVE ORDER. With respect to any Confidential Information

 that the producing party reasonably believes contains other highly sensitive competitive or

 confidential information and disclosure to another party would result in demonstrable

 harm to the disclosing party, then the parties stipulate that prior to the disclosure of such

 documents or information such producing party shall stamp or mark such Confidential

 Information with the additional designation “ATTORNEYS’ EYES ONLY,” and

 disclosure of such marked documents or information shall be limited only to those persons

 identified in Section 6(c).

              5. Depositions. Deposition testimony shall be deemed CONFIDENTIAL -

 SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY only if

 designated as such. Deposition testimony may be designated by any party as

 CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES

{7906433: }
 ONLY by indicating on the record at the deposition that the testimony is

 CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES

 ONLY or by providing written notice to the other parties within fourteen (14) days of

 producing of the transcript for the deposition, during which time the transcript shall be

 treated as CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER (except to the

 extent designated on the record as ATTORNEYS’ EYES ONLY). Such designation shall

 be specific as to the portions of the transcript or any exhibit to be designated as

 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES

 ONLY. Thereafter, the deposition transcripts and any of those portions so designated shall

 be protected as designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

 or ATTORNEYS’ EYES ONLY, pending objection, under the terms of this Order.

              6. Protection of Confidential Material.

                        (a) General Protections. Documents designated CONFIDENTIAL -

                 SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or

                 disclosed by the parties, counsel for the parties or any other persons identified in

                 ¶ 6(b) for any purpose whatsoever other than to prepare for and to conduct

                 discovery and trial in this action, including any appeal thereof.

                        (b) Limited Third-Party Disclosures. The parties and counsel for the

                 parties shall not disclose or permit the disclosure of any CONFIDENTIAL -

                 SUBJECT TO PROTECTIVE ORDER documents to any third person or

                 entity except as set forth in subparagraphs (1)-(5) below. Subject to these

                 requirements, the following categories of persons may be allowed to review

{7906433: }
              documents that have been designated CONFIDENTIAL - SUBJECT TO

              PROTECTIVE ORDER:

                           (1) Counsel. Counsel for the parties and employees and agents

                     of counsel who have responsibility for the preparation and trial of the

                     action;

                           (2) Parties. Parties and employees of a party to this Order;

                           (3) Court Reporters and Recorders. Court reporters and

                     recorders engaged for depositions;

                           (4) Consultants,      Investigators    and   Experts.    Consultants,

                     investigators, or experts (hereinafter referred to collectively as “experts”)

                     employed by the parties or counsel for the parties to assist in the

                     preparation and trial of this action or proceeding, but only after such

                     persons have completed the certification contained in Attachment A,

                     Acknowledgment of Understanding and Agreement to Be Bound; and

                           (5) Others by Consent. Other persons only by written consent of

                     the producing party or upon order of the Court and on such conditions as

                     may be agreed or ordered. All such persons shall execute the certification

                     contained in Attachment A, Acknowledgment of Understanding and

                     Agreement to Be Bound.

                     (c)   Disclosure of Documents Marked ATTORNEYS’-EYES ONLY.

              The parties and counsel for the parties shall not disclose or permit the disclosure

              of any documents that have been designated ATTORNEYS’ EYES ONLY to
{7906433: }
              any third person or entity except as set forth in subparagraphs (1)-(5) below:

                           (1) Counsel. Outside counsel for the parties and employees

                     and agents of counsel who have responsibility for the preparation and

                     trial of the action;

                           (2) In-House Counsel. In-House Counsel of a party specifically

                     designated in writing by the party whose assistance is reasonably

                     necessary to the conduct of the litigation and who agree to be bound by

                     the terms of the order by completing the certification contained in

                     Attachment A, Acknowledgement of Understanding and Agreement to be

                     Bound;

                           (3) Court Reporters and Recorders. Court reporters and recorders

                     engaged for depositions; and

                           (4) Experts. Independent experts specially retained by the parties or

                     counsel for the parties to assist in the preparation and trial of this action or

                     proceeding. The right of an expert to receive any ATTORNEYS’ EYES

                     ONLY documents under this subparagraph will be subject to the advance

                     approval of disclosure to such expert by the producing party or by

                     permission of the Court. The party seeking approval of disclosure to an

                     expert must provide the producing party with the name and curriculum

                     vitae of the proposed individual and an executed copy of the certification

                     contained in Attachment A, Acknowledgment of Understanding and

                     Agreement to Be Bound, in advance of providing any ATTORNEYS’

{7906433: }
              EYES ONLY documents of the producing party to that expert. Any

              objection by the producing party to disclosure to an expert receiving any

              documents that have been designated ATTORNEYS’ EYES ONLY must

              be made in writing within ten (10) business days following receipt of the

              identification of the proposed expert, must be made upon counsel’s good

              faith belief that disclosure to such expert would threaten the producing

              party’s business, and must set forth how disclosure to the proposed

              recipient would threaten the producing party’s business. Within five (5)

              business days after the receipt of such writing, the party seeking approval

              of disclosure to the independent expert shall inform the producing party

              whether it intends to proceed with the disclosure to the independent

              expert or withdraw its request for approval. If the party seeking approval

              does not withdraw its request for approval, the producing party may file a

              motion for protective order with the Court. ATTORNEYS’ EYES ONLY

              documents may be disclosed to an independent expert if no motion for

              protective order has been filed by the producing party within ten (10)

              business days following receipt of the identification of the independent

              expert. Approval of independent experts must not be unreasonably

              withheld; and,

                   (5) Others by Consent. Other persons only by written consent of

              the producing party or upon order of the Court and on such conditions as

              may be agreed or ordered. All such persons shall execute the certification

{7906433: }
                     contained in Attachment A, Acknowledgment of Understanding and

                     Agreement to Be Bound.

                     (d) Control of Documents. Counsel for the parties shall take reasonable

              and appropriate measures to prevent unauthorized disclosure of documents

              designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or

              ATTORNEYS’ EYES ONLY pursuant to the terms of this Order. Counsel shall

              maintain the originals of the forms signed by persons acknowledging their

              obligations under this Order for a period of 1 year after dismissal of the action,

              the entry of final judgment and/or the conclusion of any appeals arising

              therefrom.

                     (e) Copies. Prior to production to another party, all copies, electronic

              images, duplicates, extracts, summaries or descriptions (hereinafter referred to

              collectively as “copies”) of documents designated as CONFIDENTIAL -

              SUBJECT TO PROTECTIVE ORDER under this Order, or any individual

              portion of such a document, shall be affixed with the designation

              “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” if the word

              does not already appear on the copy. All such copies shall thereafter be entitled

              to the protection of this Order. The term “copies” shall not include indices,

              electronic databases or lists of documents provided these indices, electronic

              databases or lists do not contain substantial portions or images of the text of

              confidential documents or otherwise disclose the substance of the confidential

              information contained in those documents.

{7906433: }
                     (f)   Inadvertent Production. Inadvertent production of any document

              or information without a designation of CONFIDENTIAL - SUBJECT TO

              PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY shall be governed

              by Fed. R. Evid. 502.

                     (g) Inadvertent Failure to Designate. An inadvertent failure to

              designate a document as Confidential Information does not, standing alone,

              waive the right to so designate the document; provided, however, that a failure

              to serve a timely Notice of Designation of deposition testimony as required by

              this Order, even if inadvertent, waives any protection for deposition

              testimony. If a party designates a document as Confidential Information after

              it was initially produced, the receiving party, on notification of the

              designation, must make a reasonable effort to assure that the document is

              treated in accordance with the provisions of this Order. No party shall be

              found to have violated this Order for failing to maintain the confidentiality of

              material during a time when that material has not been designated

              Confidential Information, even where the failure to so designate was

              inadvertent and where the material is subsequently designated Confidential

              Information.

         7.      Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or

 ATTORNEYS’ EYES ONLY Documents Under Seal. Absent a statute or an order of this

 Court, documents may not be filed under seal. See L.R.5.2; Electronic Filing Policies and

 Procedures Manual Section 16. Neither this Stipulated Protective Order nor any other sealing

{7906433: }
 order constitutes blanket authority to file entire documents under seal. Only confidential

 portions of relevant documents are subject to sealing. To the extent that a brief,

 memorandum or pleading references any document marked as CONFIDENTIAL -

 SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY, then the brief,

 memorandum or pleading shall refer the Court to the particular exhibit filed under seal

 without disclosing the contents of any confidential information. If, however, the confidential

 information must be intertwined within the text of the document, a party may timely move

 the Court for leave to file both a redacted version for the public docket and an unredacted

 version for sealing.

              Absent a court-granted exception based upon extraordinary circumstances, any and

 all filings made under seal shall be submitted electronically and shall be linked to this

 Stipulated Protective Order or other relevant authorizing order. If both redacted and

 unredacted versions are being submitted for filing, each version shall be clearly named so

 there is no confusion as to why there are two entries on the docket for the same filing.

              If the Court has granted an exception to electronic filing, a sealed filing shall be

 placed in a sealed envelope marked CONFIDENTIAL - SUBJECT TO PROTECTIVE

 ORDER or ATTORNEYS’ EYES ONLY. The sealed envelope shall display the case

 name and number, a designation as to what the document is, the name of the party on

 whose behalf it is submitted, and the name of the attorney who has filed the sealed

 document. A copy of this Stipulated Protective Order, or other relevant authorizing order,

 shall be included in the sealed envelope.

              Any and all documents that may have been subject to sealing during discovery or


{7906433: }
 motion practice will not enjoy a protected or confidential designation if the matter comes

 on for hearing, argument, or trial in the courtroom. The hearing, argument, or trial will be

 public in all respects.

              8. Challenges    by   a   Party   to   Designation    as   Confidential.   Any

 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES

 ONLY designation is subject to challenge by any party or non- party with standing to

 object (hereafter “party”). Before filing any motions or objections to a confidentiality

 designation with the Court, the objecting party shall have an obligation to meet and confer

 in a good faith effort to resolve the objection by agreement. If agreement is reached

 confirming or waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or

 ATTORNEYS’ EYES ONLY designation as to any documents subject to the objection,

 the designating party shall serve on all parties a notice specifying the documents and the

 nature of the agreement.

              9. Action by the Court. Applications to the Court for an order relating to any

 documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or

 ATTORNEYS’ EYES ONLY shall be by motion under Local Rule 7.1 and any other

 procedures set forth in the presiding judge’s standing orders or other relevant orders.

 Nothing in this Order or any action or agreement of a party under this Order limits the

 Court’s power to make any orders that may be appropriate with respect to the use and

 disclosure of any documents produced or use in discovery or at trial.

              10. Use of Confidential Documents or Information at Trial. All trials are open to

 the public. Absent order of the Court, there will be no restrictions on the use of any

{7906433: }
 document that may be introduced by any party during the trial. If a party intends to present

 at trial CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’

 EYES ONLY documents or information derived therefrom, such party shall provide

 advance notice to the other party at least five (5) days before the commencement of trial by

 identifying the documents or information at issue as specifically as possible (i.e., by Bates

 number, page range, deposition transcript lines, etc.) without divulging the actual

 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES

 ONLY documents or information. The Court may thereafter make such orders as are

 necessary to govern the use of such documents or information at trial.

              11. Obligations on Conclusion of Litigation.

                        (a) Order Remains in Effect. Unless otherwise agreed or ordered,

                 this Order shall remain in force after dismissal or entry of final judgment not

                 subject to further appeal.

                        (b) Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE

                 ORDER or ATTORNEYS’ EYES ONLY Documents. Within thirty days

                 after dismissal or entry of final judgment not subject to further appeal, all

                 documents treated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

                 ORDER or ATTORNEYS’ EYES ONLY under this Order, including copies

                 as defined in ¶ 6(e), shall be returned to the producing party unless: (1) the

                 document has been offered into evidence or filed without restriction as to

                 disclosure; (2) the parties agree to destruction in lieu of return; or (3) as to

                 documents bearing the notations, summations, or other mental impressions of

{7906433: }
                 the receiving party, that party elects to destroy the documents and certifies to

                 the producing party that it has done so. Notwithstanding the above

                 requirements to return or destroy documents, counsel may retain attorney

                 work product, including an index which refers or relates to information

                 designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or

                 ATTORNEYS’ EYES ONLY, so long as that work product does not

                 duplicate verbatim substantial portions of the text or images of confidential

                 documents. This work product shall continue to be CONFIDENTIAL -

                 SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY

                 under this Order. An attorney may use his or her work product in a

                 subsequent litigation provided that its use does not disclose or use

                 CONFIDENTIAL           -   SUBJECT       TO     PROTECTIVE          ORDER      or

                 ATTORNEYS’ EYES ONLY documents.

                        (c)   Return of Documents Filed under Seal. After dismissal or entry of

                 final judgment not subject to further appeal, the Clerk may elect to return to

                 counsel for the parties or, after notice, destroy documents filed or offered at trial

                 under seal or otherwise restricted by the Court as to disclosure.

              12. Outside Counsel’s Advice. Nothing in this Order shall prevent or otherwise

 restrict outside counsel from rendering advice to their clients and, in the course thereof,

 relying generally on examination of documents protected under this Order; provided,

 however, that in rendering such advice and otherwise communicating with such clients,

 counsel shall not make specific disclosure of any item so designated except pursuant to the

{7906433: }
 provisions of this Order.

              13. Order Subject to Modification. This Order shall be subject to modification by

 the Court on its own motion or on motion of a party or any other person with standing

 concerning the subject matter. Motions to modify this Order shall be served and filed

 under Local Rule 7.1 and the presiding judge’s standing orders or other relevant orders.

              14. No Prior Judicial Determination. This Order is entered based on the

 representations and agreements of the parties and for the purpose of facilitating discovery.

 Nothing herein shall be construed or presented as a judicial determination that any

 documents or information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE

 ORDER or ATTORNEYS’ EYES ONLY by counsel or the parties is subject to protection

 under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

 Court may rule on a specific document or issue.

              15. Persons Bound. This Order shall take effect when entered and shall be binding

 upon all counsel and their law firms, the parties, and persons made subject to this Order by

 its terms.

                    So Ordered.

                    Dated:
                                                U.S. District Judge Donald C. Nugent




{7906433: }
   WE SO MOVE/STIPULATE
   and agree to abide by the
   terms of this Order



s/Mark J. Masterson                         2/8/2019
Counsel for Plaintiff                       DATE
Endless River Technologies LLC


David T. Movius (OH 0070132)
dmovius@mcdonaldhopkins.com
Mark J. Masterson (OH 0086395)
mmasterson@mcdonaldhopkins.com
MCDONALD HOPKINS LLC
600 Superior Avenue, East, Ste. 2100
Cleveland, Ohio 44114
t 216.348.5400 │ f 216.348.5474


/s_Tonya G. Newman (with consent)___        2/8/2019
Counsel for Defendant                       DATE
Trans Union LLC


Tonya G. Newman (admitted pro hac vice)   Courtenay Youngblood Jalics
Jason Frye (admitted pro hac vice)        TUCKER ELLIS LLP
NEAL, GERBER & EISENBERG LLP              950 Main Avenue, Suite 100
Two North LaSalle Street, Suite 1700      Cleveland, Ohio 44113
Chicago, Illinois 60602-3801              Phone: (216) 696-4362
Phone: (312) 269-8000                     Fax: (216) 592-5009
Fax: (312) 269-1747                       courtenay.youngblood@tuckerellis.com
tnewman@nge.com
jfrye@nge.com




{7906433: }
                                      Certificate of Service

         I certify that on February 8, 2019, I electronically filed, the foregoing “The Parties’

Stipulated Protective Order”. All parties and counsel of record will receive notice and service

of this document through the Court’s CM/ECF electronic filing system and via email to:


 Tonya G. Newman (admitted pro hac vice)        Courtenay Youngblood Jalics
 Jason Frye (admitted pro hac vice)             TUCKER ELLIS LLP
 NEAL, GERBER & EISENBERG LLP                   950 Main Avenue, Suite 100
 Two North LaSalle Street, Suite 1700           Cleveland, Ohio 44113
 Chicago, Illinois 60602-3801                   Phone: (216) 696-4362
 Phone: (312) 269-8000                          Fax: (216) 592-5009
 Fax: (312) 269-1747                            courtenay.youngblood@tuckerellis.com
 tnewman@nge.com
 jfrye@nge.com


                                                  Mark J. Masterson
                                               Counsel for Endless River Technologies LLC




{7906433: }
                                      ATTACHMENT A

                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DISTRICT

Endless River Technologies LLC,              )   Case No. 1:18-cv-00936
                                             )
                     Plaintiff,              )   Judge Donald C. Nugent
                                             )
         vs.                                 )
                                             )
Trans Union LLC,                             )
                                             )
                     Defendant.              )


                                  ACKNOWLEDGMENT AND
                                  AGREEMENT TO BE BOUND


 The undersigned hereby acknowledges that he/she has read the Protective Order dated

 February 8, 2019 in the above-captioned action and attached hereto, understands the terms

 thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of

 the United States District Court for the Northern District of Ohio, Eastern Division in

 matters relating to the Protective Order and understands that the terms of the Protective

 Order obligate him/her to use documents designated CONFIDENTIAL - SUBJECT TO

 PROTECTIVE ORDER or ATTORNEYS’-EYES ONLY in accordance with the Order

 solely for the purposes of the above-captioned action, and not to disclose any such documents

 or information derived directly therefrom to any other person, firm or concern.




{7906433: }
         The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

 Name:

 Job Title:

 Employer:

 Business Address:




 Date:
                         Signature

024079.6025:28918760.3




{7906433: }
